Title: To James Madison from John Wayles Eppes, 24 March 1810 (Abstract)
From: Eppes, John Wayles
To: Madison, James


24 March 1810, Congress Hall. Has learned from William Branch Giles that Mr. Dublois, “who is soliciting the appointment of purser was dismissed from the Navy yard under the Federal administration for peculation—That he practiced actual fraud on the workmen and on the public.” If an appointment has not yet been made, perhaps JM can ascertain if the charges can be supported by evidence. To remove a Republican and appoint such a “violent Federalist” would bring “serious disappointment and mortification to your Republican friends.” Mr. Brent has the evidence proving the charges against Dublois. A postscript states that Dr. Eustis now has these papers.
